DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-16 is/are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corniani (US 6,279,301 B1) in view of Price (US 6,435,332 B1).
Regarding claim 1, Corniani discloses a method of packaging articles(groups 2 of bottles 3) into a carton (flat cardboard blanks 4) having main panels (10, 11, 12, and 13; Fig. 11) and end flaps (14, 15, and 16), including the steps of 
placing a carton blank onto a conveyor (18) that moves the carton blank in a downstream direction (packing path P1; “an input portion having a known group forming unit 6…which receives bottles 3 from a known filling machine (not shown) to form groups 2 which are subsequently fed to a packing unit 7 (shown more clearly in FIG. 2) where each group 2 is brought into contact with a respective blank 4 to form an assembly 8”, blank is first provided before the group of bottles are fed to the packing unit 7; col. 3, lines 13-23 and Fig. 1), 
placing a group of articles onto the carton blank (“subsequently fed to a packing unit 7”, see col. 3, lines 13-23 and Fig. 4), 
wrapping the main panels of the carton blank around the group of articles to form a carton with an open end (at folding stations S2-S5, see Figs. 6-9, into a state of Fig. 11b; col. 3 line 56 – col. 4 line 23), and 
closing the end flaps of the carton (via the fixed folding device 25; col. 3 line 66 – col. 4 line 7).

Corniani does not disclose the method of rotating the carton while the conveyor moves the carton in the downstream direction.

However, Price discloses the method of rotating the carton while the conveyor moves the carton in the downstream direction (see 12’ to 12’’, Fig. 1; see also Fig. 3) before closing the end flaps (32 and 34).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the method, as disclosed by Corniani, to rotate the carton while the conveyor moves the carton in the downstream direction, as taught by Price, with the motivation to allow closing of the final end flaps without halting the cartons on the conveyor.

Regarding claim 2, modified Corniani discloses the method of claim 1, wherein the rotating the carton occurs by contacting the carton from below the carton, and using the contact to rotate said carton (as modified by Price, Price’s carton 12 is contacting the plate 138 which is rotating, Fig. 3).
Regarding claim 3, modified Corniani discloses the method of claim 1, wherein the rotating the carton comprises engaging a cam follower (Price, 162) attached to a flight assembly in a cam track (Price, 118; Fig. 3).
Allowable Subject Matter
Claims 4-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Corniani in view of Price, does not teach or make obvious the first, second, and third support plates as claimed in claim 4. While Wintring to US 2010/0077705 A1 may teach similar structures, Wintring’s apparatus is not used for folding cartons after placing packaging article group in said cartons as claimed; as such, it would not be obvious to modify the structures of Corniani in view of Price without proper motivation. Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.
Claims 5-16 depends from claim 4 and therefore are also allowable for the same reasons.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731